 1   Gary R. Stickell (AZ Bar #007512)
     301 E. Bethany Home Road, Suite B100
 2   Phoenix, Arizona 85012
     (602) 266-2622
 3   Email: gstickell@garystickell.net
     Attorney for Debtor
 4
 5
                          IN THE UNITED STATES BANKRUPTCY COURT
 6
                                  FOR THE DISTRICT OF ARIZONA
 7
      In re:                                          Chapter 13 Proceeding
 8
      SUSAN SIMPSON,                                  No. 2:20-bk-02088 EPB
 9
                             Debtor.
10
11
12    NEW HORIZONS ROTH 401K PROFIT
      SHARING PLAN, BRAD GILBERSTON OBJECTION TO NOTICE OF DEFAULT
13    AS TRUSTEE,

14                           Movant,
                                                      RE: 5320 E. THUNDER HAWK RD.
15    v.                                              CAVE CREEK ARIZONA
16    SUSAN SIMPSON AND DARWIN
      SIMPSON, a married couple,
17
                             Respondents.
18
19
               Debtor objects to the Notice of Default filed by Movant New Horizons Roth 401k
20
21   Profit Sharing Plan, Brad Gilbertson as Trustee for the reason that Debtor is in a

22   forbearance with Chase Bank. Movant and its Attorney are well aware of this. The

23   Notice of Default is filed in bad faith and both Movant and its Movant’s attorney should

24   be sanctioned in the amount of Debtor’s Attorney Fees in bringing this Objection.

25
26
27
28                                                1


     Case 2:20-bk-02088-EPB       Doc 175 Filed 06/14/21 Entered 06/14/21 10:25:26        Desc
                                   Main Document    Page 1 of 2
 1         DATED: June 14, 2021

 2                                         GARY R. STICKELL,
                                           ATTORNEY AT LAW
 3
                                           By:__G.R.S. #7512
 4                                           Attorney for Debtor
 5
     Original Electronically
 6   filed June 14, 2021

 7   Copy served June 14, 2021
     by ECF
 8
 9   Edward J. Maney
     Chapter 13 Trustee
10   101 N. First Ave., Suite 1775
     Phoenix, Arizona 85003
11   Chapter 13 Trustee
12
     Dean W. O’Connor PLLC
13   2942 N 24th Street Suite 114-336
     Phoenix, AZ 85016
14   Attorney for New Horizon
15
16   by: G.R.S. #7512

17
18
19
20
21
22
23
24
25
26
27
28                                            2


     Case 2:20-bk-02088-EPB     Doc 175 Filed 06/14/21 Entered 06/14/21 10:25:26   Desc
                                 Main Document    Page 2 of 2
